Today as I stand before this Assembly I share with you profound satisfaction that the 75 million people of Bangladesh are now represented in this Parliament of Man. For the Bangalee nation this is a historic moment, marking the consummation of the struggle to vindicate its right of self-determination. The Bangalee people have fought over the centuries so that they may secure for themselves the right to live in freedom and with dignity as free citizens of a free country. They have aspired to live in peace and friendship with all the nations of the world. The noble ideals enshrined in the Charter of the United Nations are the very ideals for which millions of our people have made the supreme sacrifice. I know that the souls of our martyrs join us in pledging that the Bangalee nation fully commits itself to the building of a world order in which the aspiration of all men for peace and justice will be realized.
3.	It is particularly gratifying that Bangladesh has been admitted to this Assembly when its presidency has been assumed by one who has been active in the fight for freedom. I recall, Mr. President, the valuable contribution made by you to the success of the Fourth Conference of Heads of State or Government of Non-Aligned Countries, held at Algiers in September of last year.
4.	I should like to avail myself of this opportunity to salute all those whose sacrifices have earned for Bangladesh a place in the comity of nations. I express our deep sense of gratitude to all those nations and peoples that supported Bangladesh in its struggle. We should also like to thank all those who have been rendering valuable assistance to Bangladesh in consolidating our independence, in reconstructing our war-ravaged land and in meeting the formidable challenge of building a better future for our people. To all those who have welcomed us into the United Nations, I offer the most sincere thanks of the people of Bangladesh.
5.	The very struggle of Bangladesh symbolized the universal struggle for peace and justice. It was, therefore, only natural that Bangladesh, from its very inception, should stand firmly by the side of the oppressed people of the world. The experience of a quarter of a century since the United Nations was established has shown how a relentless struggle in pursuit of these ideals has had to be waged against daunting odds. The right of self-determination which the Charter of the United Nations promised could be redeemed only through the supreme sacrifice of millions of valiant freedom fighters in Asia, Africa and Latin America. The struggle still continues against the illegal occupation of territory by aggression, against the use of force to negate the legitimate rights of peoples, and against the practice of racial discrimination and apartheid. Great victories have been won in Algeria, in Viet Nam, in Bangladesh and in Guinea-Bissau. Such victories prove that history is on the side of the people and that justice ultimately triumphs.
6.	But injustice and oppression persist in many parts of the world. Our Arab brethren are still fighting for the complete liberation of all illegally occupied territories, and the legitimate national rights of the people of Palestine have yet to be restored. The process of decolonization, though greatly advanced, has yet to reach its ultimate goal. This is particularly true in Africa, where the heroic peoples of Zimbabwe and Namibia are still engaged in a grim struggle for freedom and national liberation. Apartheid, which this Assembly has repeatedly declared to be a crime against humanity, continues to outrage the conscience of man.
7.	While the legacy of injustice from the past has to be liquidated, we are confronted by the challenges of the future. Today the nations of the world are faced with critical choices. Upon the wisdom of our choice will depend whether we will move towards a world haunted by the fear of total destruction, threatened by nuclear war, faced with the aggravation of human suffering on a horrendous scale, and marked by mass starvation, unemployment and the wretchedness of deepening poverty, or whether we can look forward to a world where human creativity and the great achievements of our age in science and 
technology will be able lo shape a better future free from the threat of nuclear war and based upon a sharing of technology and resources on a global scale, so that men everywhere can begin to enjoy the minimal conditions of a decent life.
8.	The great economic upheavals that have recently shaken the entire world should generate a sense of urgency for building a just international economic order. The sixth special session of the General Assembly earlier this year took note of the grave implications of the present international economic situation. Speaking for a country which heads the list of those described as being most severely affected by the current economic situation, I can only underline how grievous those effects are. Bangladesh, which was born on the ruins of a devastating war, has, ever since liberation, been plagued by a series of natural disasters, the latest one being the unprecedented floods we have experienced this year. We are grateful to the United Nations and its agencies and to the Secretary-General for their active interest in helping Bangladesh to meet the situation. President Boumediene and Foreign Minister Bouteflika of Algeria have appealed to the non- aligned countries to come forward to help Bangladesh. Friendly countries and humanitarian organizations all over the world have been responding positively. These natural calamities not only have impeded the march of Bangladesh towards economic progress, but have also left the country in a state of near-famine conditions. At the same time global inflation has meant, for a country such as ours, a balance-of-payments gap in the order of hundreds of millions of dollars. Translated into terms of human suffering, this means that people with a meagre annual per capita income of less than $100 are now faced with the prospect of a severe reduction in even their current subsistence level of living. People who are consuming less than the minimum considered by WHO to be necessary for mere survival now face starvation. The forecast for the future of the poorer countries is even more gloomy. Food grains, of which the developed industrial nations are the main exporters, are gradually getting out of the reach of the poorer countries as a result of steadily increasing prices. Efforts to attain self-sufficiency in food production are also being severely affected because of rising costs and the growing scarcity of vital agricultural inputs. Side by side with this, as a result of the global inflation which not only has increased by many times the cost of development projects but has also adversely reduced their ability to mobilize their own resources, countries already faced with grinding poverty and massive unemployment are threatened with dire possibilities of cutbacks in their modest development plans envisaging growth rates of 5 to 6 per cent per annum,
9.	Unless the nations of the world can concert their action to meet this situation, human misery will be aggravated on a scale unknown in history. Indeed, there would be no recorded parallel of such human misery having to be endured by so many side by side with such unprecedented levels of affluence and prosperity enjoyed by so few. Only a regeneration of the feeling of human solidarity and brotherhood and an acknowledgment of interdependence can bring about a rational solution and the urgent action needed to avoid this catastrophe.
10.	No greater challenge has been faced by the United Nations than that of marshalling the forces of reason to bring about a just international economic order. That order not only must ensure the sovereignty of each State over its natural resources, but also should seek to establish a framework of international co-operation based upon recognition of the overriding common interest of the countries of the world in a stable and just economic system. This is the moment when we must reaffirm in unequivocal terms that there is an international responsibility to ensure that everyone everywhere should enjoy the economic, social and cultural rights indispensable for his dignity and the free development of his personality, as guaranteed to him by the Universal Declaration of Human Rights. This responsibility, according to the Universal Declaration, should extend to ensuring to everyone the right to a standard of living adequate for the health and well-being of him-self and his family.
11.	We are fully conscious that the current economic crisis can be dealt with only in an environment of peace, international amity and understanding. In this context, urgent measures to control the present arms race assume special importance not only for the creation of such an environment but also for releasing for the common good of mankind the massive resources currently being wasted on armaments.
12.	Bangladesh, from its very inception, has adopted a non-aligned foreign policy based upon the principles of peaceful coexistence and of friendship towards all. Our total commitment to peace is born of the realization that only an environment of peace would enable us to enjoy the fruits of our hard-won national independence and to mobilize and concentrate all our energies and resources in combating the scourges of poverty, hunger, disease, illiteracy and unemployment.
13.	We therefore welcome every effort aimed at advancing the process of detente, relaxation of tension, limitation of armaments and the promotion of peaceful coexistence in every part of the world, whether in Asia, Africa, Europe or Latin America. In pursuance of this policy we have consistently supported the concept of a zone of peace in the Indian Ocean area, which has received the powerful endorsement of this Assembly [resolution 2832 (XXVI)]. We have also supported the concept of South-East Asia as a zone of peace, freedom and neutrality.
14.	We believe that the nations of the emerging world assembled in the non-aligned conferences provide powerful support for the cause of peace. These nations have reaffirmed the common determination of the overwhelming majority of the people of the world to preserve national independence and to promote peace and justice.
15.	Peace is an imperative for the survival of mankind; it represents the deepest aspirations of men and women throughout the world. Peace to endure must, however, be peace based upon justice.
16.	Consistent with our own total commitment to peace, we have striven to promote the process of reconciliation in our own subcontinent. It was our firm belief that the emergence of Bangladesh would materially contribute towards the creation of a structure of peace and stability in our subcontinent and that the confrontation and strife of the past could be replaced by relations of friendship and co-opera- lion for the welfare of all our peoples. Not only have we developed good-neighbourly relations with our immediate neighbours, India, Burma and Nepal, but we have also striven to turn away from the past and to open a new chapter in our relations with Pakistan.
17.	We have spared no effort to liquidate the legacies of the past, and made our ultimate contribution by granting clemency even to those 195 prisoners of war against whom there was overwhelming evidence of their having committed grave crimes, including crimes against humanity. This was our investment towards the opening of a new chapter and towards the building of a future of peace and stability in our tormented subcontinent. In doing this we insisted on no preconditions, nor did we seek to strike any bargain, for we were influenced only by the vision of a better future for all our peoples.
18.	We look forward to the solution of other outstanding problems in a spirit of fair play and mutual accommodation. The plight of the 63,000 Pakistani families who have reaffirmed their allegiance to Pakistan and have registered themselves with the International Committee of the Red Cross for repatriation to their country remains a pressing humanitarian problem. Not only is their right to be repatriated to the country to which they retain allegiance based on the strongest foundations of law and inter-national agreement, but the dictates of humanity call for an urgent solution of their problem.
19.	The just division of the assets of former Pakistan is the other problem which awaits urgent solution. Bangladesh for its part was, and remains, ready to move forward towards reconciliation. We expect that, in the overriding interest of the welfare of the peoples of the subcontinent, Pakistan will reciprocate by coming forward to solve these outstanding problems in a spirit of fair play and mutual accommodation so that the process of normalization can be carried to a successful conclusion.
20.	Bangladesh will continue to strive for good-neighbourly relations with all of its neighbours on the basis of the principles of peaceful coexistence, respect for sovereignty and territorial integrity, and non-interference in one another's internal affairs. We will continue to support every move that seeks to promote peace in our region and in the world.
21.	In a world that is marked by strife and human misery, the United Nations remains the focus of man's hope for the future. Despite the many difficulties and obstacles placed in its way, the United Nations, during the more than quarter-century of its existence, has significantly contributed to human progress in the political, economic, social and cultural fields. There are few countries in the world that have a better realization than Bangladesh of the concrete achievements and potential for good of the Organization. It was under the inspired leadership of Mr, Kurt Waldheim and his able and dedicated colleagues that the United Nations mounted a major relief and reconstruction programme in our country to heal the wounds of war, to restore the productive capacity of our war-ravaged economy and to rehabilitate millions of returning refugees from India, who had had to take shelter there during our struggle for liberation. To the Secretary-General, the members of his staff and the various humanitarian agencies that contributed to the success of that gigantic operation, I should like to express the sincere gratitude of the Government and people of Bangladesh. We are confident that the same constructive leadership will be forthcoming from the United Nations in the solution of the remaining humanitarian problems in the subcontinent.
22.	As I mentioned earlier, we are grateful to the United Nations for its efforts in mobilizing assistance in aid of the victims of the current catastrophic floods in Bangladesh. As a country which has repeatedly been exposed to the ravages of natural calamities, Bangladesh has a special stake in the creation of an institutional arrangement by which the international community can move effectively to meet and prevent such calamities. Indeed a beginning, though modest, has already been made in this respect by the establishment of the Office of the United Nations Disaster Relief Coordinator. However, in order that it can effectively play the role assigned to it, there is an imperative need to strengthen the organization. The Members of the United Nations have a special responsibility to concert their efforts for the achievement of this objective.
23.	I should like to conclude by reaffirming my faith in the indomitable spirit of man - in the capacity of the people to achieve the impossible and to overcome insurmountable odds. This is the faith that sustains nations like us that have emerged through struggle and sacrifice. Our nations may suffer, but they can never die. In facing the challenge of survival, the resilience and determination of the people is an ultimate strength, our goal is self-reliance; our chosen path is the united and collective efforts of our people. International co-operation and the sharing of resources and technology could, no doubt, make our task less onerous and reduce the cost in human suffering. But for us in the emerging world, ultimately we must have faith in ourselves and in our capacity, through the united and concerted efforts of our peoples, to fulfil our destiny and to build for ourselves a better future.